DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(2)as being anticipated  by Yamada (US 2019/0088885). 

 Regarding Claim 1, Yamada teaches a material represented by A-1 (page 7):

    PNG
    media_image1.png
    362
    680
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 2014-096227).


Regarding Claims 1-2, Oh teaches a material represented by Compound 1 (page 3):


    PNG
    media_image2.png
    184
    385
    media_image2.png
    Greyscale

wherein Ar1-Ar4 are aryl group which includes:


    PNG
    media_image3.png
    655
    676
    media_image3.png
    Greyscale


Compound 1 reads on applicants’ Formula 1 wherein a and b = 1; R1 and R2 = H; m and n = 0; Ar1 and Ar2 = N; C and D = 2; R3 and R4 = phenyl.
	The substituent groups of Compound 1 are viewed independently as functionally equivalent and readily exchangeable whereby upon selection gives rise to obvious variants of generic Compound 1.


	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Compound 1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 1).
	Generic Compound 1 includes the full range of positional isomer as notes by the drawing which includes variable points of attachment between the naphthyl groups and the nitrogen atom to the naphthyl groups which is viewed as inclusive of applicants’ Formulas 2 and 3, absent unexpected results (per claims 2-3).

	

Claims 5-7, 9-12, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 2014-096227) in view of Koyama (US 2002/0119384).

Regarding Claims 5-7, 9-12, 20-23, Oh teaches in the art an OLED is known to consist of an organic layer between an anode and a cathode. An organic layer typical consist of hole injection layer(HIL) (HIL), hole transport layer (HTL), light-emitting layer (EL), hole blocking layer (HBL), electron transport layer (ETL), electron injection layer (EIL) (machine trans. page 5). 
Oh teaches that Compound 1 is used in an electronic device (machine trans. page 8) but fails to mention a specific layer.
Oh refers to Compound 1 as a dinaphthal TPD derivative (machine trans. 9). Koyama teaches that TPD has a function as a hole transport layer (paragraph 47). The 
It would have been obvious to one of ordinary skill in the art before the filing date of invention based on the teaching of Koyama to have used a TPD based material in a hole transporting layer which would have included Oh’s Compound 1 which reads on the instant limitations, absent unexpected results (per claims 5-7, 13).	
Oh teaches the OLED shows an ITO anode/ hole injection layer/ hole transporting layer/ light emitting layer (machine trans. page 51)  (per claims 9-11).
Oh teaches the OLED is applied over a substrate (machine trans. page 51) (per claims 20-22).
Oh teaches the OLED can be used in plane panel display and the flat luminous element (machine trans. page 53) (per claim 23).

Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 2014-096227) in view of Koyama (US 2002/0119384) and GU (US 2017/0133614).

Regarding Claims 18-19, Oh in view of Koyama teach the invention of claim 9 but fail to mention quantum dots.
GU teaches that fabricating a light emitting layer with quantum-dot materials improves the light emission efficiency of the light emitting device (paragraph 31). Quantum-dot materials may be semiconductor nanocrystals (paragraph 29) such as 

It would have been obvious to one of ordinary skill in the art before the filing date of invention to have modified the light emitting layer of Oh in view of Koyama which would have included adding semiconductor inorganic quantum-dot materials since Gu teaches adding such materials improves the light emission efficiency of the light emitting device, absent unexpected results (per claims 18-19).	

Allowable Subject Matter
	
Claims 4, 8, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Compounds (per claims 4, 8)
Layering sequence (per claims 15-16)
Compounds (per claim 17)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786